Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20        PageID.725     Page 1 of 37




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LINDSAY MCLAUGHLIN,

       Plaintiff,                                    Case No. 19-cv-10271
                                                     Hon. Matthew F. Leitman
v.

CITY OF AUBURN HILLS,

     Defendant.
__________________________________________________________________/

         ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No. 19)

       Plaintiff Lindsay McLaughlin alleges that her employer, Defendant City of

Auburn Hills (“Auburn Hills” or “the City”), unlawfully terminated her on the basis

of her gender, weight, and disabilities, and because she exercised her right to receive

worker’s compensation benefits. (See Compl., ECF No. 1-1.) McLaughlin also

alleges that Auburn Hills failed to provide her with reasonable accommodations for

her disabilities. (See id.) Auburn Hills has moved for summary judgment on all of

McLaughlin’s claims. (See Mot. for Summ. J., ECF No. 19.) For the reasons

explained below, Auburn Hills’ motion is GRANTED IN PART and DENIED IN

PART.




                                          1
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.726    Page 2 of 37




                                         I

                                         A

      On January 7, 2013, McLaughlin was hired by the City of Auburn Hills as an

Election Clerk. (See Dep. of Former City Clerk Terri Kowal at 6:4–9, ECF No. 19-

11, PageID.257.) In that position, she was supervised by the City Clerk. (See

McLaughlin Dep. at 28:16–18, ECF No. 20-1, PageID.449.) Terri Kowal was the

City Clerk at the time McLaughlin was hired, and Kowal served in that position until

she retired on December 15, 2017. (See id. at 28:19–21; Kowal Dep. at 5:3–6, ECF

No. 19-11, PageID.257.) Laura Pierce then replaced Kowal as City Clerk. (See

McLaughlin Dep. at 28:24–29–4, ECF No. 20-1, PageID.449.) Pierce supervised

McLaughlin for the remainder of McLaughlin’s employment with the City. (See id.

at 29:5–6.)

      McLaughlin’s employment with Auburn Hills was subject to a collective

bargaining agreement (the “CBA”). (See Conditional Offer of Employment, ECF

No. 19-6, PageID.223; CBA, ECF No. 19-19.) Three provisions of the CBA are

relevant to McLaughlin’s claims in this action. First, under Article 15, Section 2(b)

of the CBA, an application for medical leave must be in writing and “accompanied

by proper medical documentation.” (CBA Art. 15, § 2(b), ECF No. 19-19,

PageID.305.) Second, Article 15, Section 2(h) of the CBA states that Auburn Hills




                                         2
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.727      Page 3 of 37




may terminate an employee if the employee fails to return to work at the conclusion

of the employee’s medical leave:

             An employee who fails to return to work upon the
             termination of a leave of absence without properly
             notifying the Employer, shall lose seniority, and
             employment may be terminated in accordance with Article
             9, Section 3, C.

(Id. Art. 15, § 2(h), PageID.306.) Third, Article 9, Section 3(c) of the CBA provides

that an employee may be terminated if the employee is absent for three consecutive

working days without notifying the City:

             An employee shall lose his/her seniority [if] [h]e/she is
             absent for three (3) consecutive working days without
             notifying the Employer. In the event the employee is
             incapable or unable to advise the Employer for reasons or
             causes beyond the control of the employee, an exception
             shall be made, provided the employee has accepted written
             reasons. After such absence, the Employer will send
             written notification to the employee at his last-known
             address that he/she has lost his/her seniority, and his/her
             employment will be terminated. If the disposition made
             of any such case is not satisfactory, the matter may be
             referred to the grievance procedure.

(Id., Art. 9, § 3(c), PageID.300.)

                                           B

      McLaughlin suffered two work-related injuries to her back while she was

employed by Auburn Hills. McLaughlin says that Auburn Hills did not provide her

with all of the reasonable accommodations that she requested when she returned to

work after her injuries.

                                           3
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20      PageID.728   Page 4 of 37




      McLaughlin’s first work-related injury occurred on March 25, 2015, when she

slipped and fell on an icy walkway. (See 3/25/15 Accident Report, ECF No. 20-7,

PageID.569.) McLaughlin landed on her back and bottom, causing her “[l]ower

back pain with shooting pains down [her] legs.” (Id.)

      Following her slip and fall, McLaughlin took sick leave and then leave

pursuant to the Family and Medical Leave Act (“FMLA”). (See McLaughlin

Timeline, ECF No. 19-7, PageID.225.) McLaughlin returned to work part-time on

July 14, 2015. (See id.) On July 23, 2015, Dr. Bradley Ahlgren – McLaughlin’s

orthopedic surgeon – took McLaughlin off work again in order to prepare her for a

decompressive lumbar laminectomy/discectomy on her L4–L5 spinal segment. (See

7/23/15 Ahlgren Letter, ECF No. 20-8, PageID.572.) The same day that Dr. Ahlgren

took McLaughlin off work, McLaughlin formally requested a medical leave from

the City. (See 7/23/15 Request for Leave, ECF No. 20-9, PageID.574.)

McLaughlin’s request for leave was granted. (See McLaughlin Timeline, ECF No.

19-7, PageID.225.) McLaughlin received worker’s compensation benefits while she

was off work. (See id.; McLaughlin Dep. at 123:3–9, ECF No. 20-1, PageID.468.)

      On October 19, 2015, McLaughlin returned to work part-time. (See

McLaughlin Timeline, ECF No. 19-7, PageID.225.) Dr. Ahlgren imposed the

following restrictions on McLaughlin’s work: “[n]o lifting greater than 10 pounds,”

“part time (4 hours) 10.19.15–11.9.15,” “no repetitive twisting/lifting,” “rest as


                                         4
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.729    Page 5 of 37




needed,” and “ability to reposition as needed.” (10/19/15 Ahlgren Letter, ECF No.

20-10, PageID.576.) On November 9, 2015, McLaughlin returned to work full-time.

(See McLaughlin Timeline, ECF No. 19-7, PageID.225.) Despite Dr. Ahlgren’s

imposed 10-pound lifting limit, Auburn Hills “still required [McLaughlin] to deal

with all the heavy ballot boxes [and] move heavy equipment” in excess of the 10-

pound limit. (McLaughlin Dep. at 117:1–10, ECF No. 20-1, PageID.466.)

      McLaughlin’s second work-related injury occurred on January 25, 2016,

when she re-injured her back “while bending down for a binder after moving heavy

ballot boxes and voting machines.” (Resp., ECF No. 20, PageID.420; see also

McLaughlin Timeline, ECF No. 19-7, PageID.225.) McLaughlin’s injury was so

severe that the fire department had to remove her on a stretcher. (See Dep. of Auburn

Hills HR Generalist Jane Parpart at 64:8–18, ECF No. 20-4, PageID.527.)

McLaughlin was taken to William Beaumont Hospital, where she was diagnosed

with, among other things, acute lumbar radiculopathy. (See Beaumont Discharge,

ECF No. 20-12, PageID.580.)

      On March 26, 2016, McLaughlin went off work for a second laminectomy

and discectomy at Beaumont Hospital. (See Resp., ECF No. 20, PageID.420; citing

McLaughlin Dep. at 117:11–13, ECF No. 20-1, PageID.466; see also 4/12/16

Beaumont Letter, ECF No. 20-13, PageID.582.) McLaughlin returned to work part-

time on October 4, 2016, and she returned to work full-time on July 31, 2017. (See


                                         5
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20        PageID.730    Page 6 of 37




McLaughlin Timeline, ECF No. 19-7, PageID.225.) McLaughlin received worker’s

compensation benefits while she was off work. (See McLaughlin Dep. at 127:20–

128:2, ECF No. 20-1, PageID.46.)

      When McLaughlin returned to work full-time in July 2017, Dr. Ahlgren

imposed the following “permanent restrictions” on McLaughlin’s work: “no lifting

> 10 [pounds]” and “allow breaks as needed.” (7/31/17 Ahlgren Letter, ECF No. 19-

12, PageID.264.)      But when McLaughlin returned to work, she was still

“required . . . [to] deal with heavier items and continue to deal with all the

equipment, which included bending, lifting and twisting” and to “move [and lift]

ballot boxes that weighed more than 10 pounds.” (McLaughlin Dep. at 117:22–

118:25, ECF No. 20-1, PageID.466–467.) Although Auburn Hills’ insurance agency

provided McLaughlin with a cart so that she could move boxes that weighed more

than 10 pounds without carrying them by hand, McLaughlin still had to “lift the

boxes to the cart.” (Id. at 119:9–11, PageID.467.)

      Auburn Hills had questions and concerns about the restrictions Dr. Ahlgren

imposed on McLaughlin’s work. Assistant City Manager Donald Grice and Human

Resources Generalist Jane Parpart met with McLaughlin and two union

representatives to discuss how McLaughlin could perform her work as an Election

Clerk while also adhering to Dr. Ahlgren’s 10-pound lifting limit. (See id. at 111:14–

23, PageID.465.) During the meeting, McLaughlin was informed that the City


                                          6
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20      PageID.731   Page 7 of 37




would conduct an independent medical examination (an “IME”) of McLaughlin and

“that they would go off of the IME and not the restrictions that [she] was given by

[Dr. Ahlgren].” (Id. at 111:23–112:1.) According to Grice, an Election Clerk with a

10-pound weight restriction “wouldn’t meet the job requirements” because “there

was . . . a 25 pound weight requirement for the job.” (Grice Dep. at 22:17–22, ECF

No. 19-10, PageID.250; see also Elections Clerk Position Description, ECF No. 19-

33, PageID.377 (“The employee must occasionally lift and/or move up to 25

pounds.”).)

      Dr. Todd Francis conducted the IME on August 29, 2017. (See Resp., ECF

No. 20, PageID.422.) According to Dr. Francis’ evaluation, McLaughlin was

capable of lifting up to 25 pounds. (See McLaughlin Dep. at 168:11–12, ECF No.

20-1, PageID.474.) Following the IME, Grice informed McLaughlin that the City

would not adhere to Dr. Ahlgren’s 10-pound lifting limit.1 (See id. at 115:11–23,

PageID.466.)

                                        C

      Throughout her employment as an Election Clerk, McLaughlin was subject to

verbal abuse regarding her gender, weight, disability, and receipt of worker’s




1
 After the IME, Auburn Hills and its worker’s compensation provider disputed
McLaughlin’s need for ongoing worker’s compensation benefits. (See Notice of
Dispute, ECF No. 20-16, PageID.643.)
                                        7
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.732    Page 8 of 37




compensation benefits. The principal source of this abuse was McLaughlin’s

supervisor, Kowal.

      According to McLaughlin, Kowal made several inappropriate comments

related to McLaughlin’s gender. Kowal made “[c]onstant comments regarding [how

her] eggs [were] going to dry up and [she] will never have children.” (Id. at 67:18–

19, PageID.456.) Kowal told McLaughlin “multiple times that due to [her] pizza

face [referring to McLaughlin’s acne flaring up, she] would never attract a man.”

(Id. at 69:4–6, 78:8–17, PageID.456, 459.) Whenever Kowal discussed weddings,

engagements, or children being born in the area, Kowal would “constantly” ask

McLaughlin “when’s your big day?” (Id. at 74:8–14, PageID.458.) Kowal also

“asked [McLaughlin] if [she] was into women” and suggested that “[m]aybe that’s

why [she] wasn’t married.” (Id. at 80:13–14, PageID.459.)         And McLaughlin

recounted one day where she “was shown a pillow that [Kowal] gave to another

staffer, another woman who did not have kids, and it had a cartoon picture of a

woman with her hand on her head with a conversation bubble that said, [‘]Oops, I

forgot to have kids,[’].” (Id. at 73:23–74:3, PageID.457–458.) Kowal then “said,

[‘]If they would have had two, I would have given you one as well, Lindsay.[’]” (Id.)




                                         8
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20           PageID.733    Page 9 of 37




      Kowal also made “[c]onstant” and “derogatory” comments regarding

McLaughlin’s weight.2 (Id. at 68:3–4, PageID.456.) For instance, Kowal told

McLaughlin that she “wouldn’t have back issues if [she] wasn’t overweight.” (Id. at

68:2–3.) And Kowal told McLaughlin that she wouldn’t need accommodations for

her back injury if she was not overweight. (See id. at 120:11–18, PageID.467.)

Kowal’s comments regarding McLaughlin’s weight were also tied to her

inappropriate comments regarding gender, as Kowal frequently suggested that

McLaughlin’s weight made it hard to “find[] a man” and that McLaughlin’s weight

meant that she was “into women.” (Id. at 91:12–16, PageID.462.)

      Further, Kowal made several disparaging remarks about McLaughlin’s back

injuries, time off work, and receipt of worker’s compensation benefits. When

McLaughlin was home recovering from her first back surgery, Kowal called

McLaughlin and told her “that if [she] didn’t return to work, [she] would be

[transferred] to the all male DPW [Department of Public Works] and be picking up

dead dogs off the side of the road.” (Id. at 70:1–9, PageID.457.) Then, when

McLaughlin returned to work, Kowal would “pick[] up an empty box in front of the

entire office . . . [and say] [‘]Oh, I’ll just claim Workers’ Comp. for that and I’ll have




2
 McLaughlin estimated that, at the time she was terminated in September 2018, she
weighed approximately 255 pounds. (See McLaughlin Dep. at 32:12–13, ECF No.
20-1, PageID.450.)
                                            9
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20      PageID.734    Page 10 of 37




 a nice long vacation.[’]” (Id. at 142:24–143:3, PageID.472.) Whenever McLaughlin

 had to take work off for outpatient procedures or long surgeries, Kowal would refer

 to this time off as a “vacation.” (See id. at 143:3–5.) And, when McLaughlin

 received a cart so that she could move boxes without exceeding her 10-pound lifting

 limit, Kowal referred to McLaughlin as “lunch lady.” (Id. at 119:9–14,

 PageID.467.)3

       McLaughlin has identified only one other person – Assistant City Manager

 Grice – who made a disparaging comment regarding her gender. (See id. at 81:4–15,

 PageID.459.) At one point while both McLaughlin and Kowal were employed by

 the City, Grice held a “peace and harmony” meeting with the all-female clerk’s

 department (which included McLaughlin and Kowal). (Id.) The purpose of the

 meeting was to “work . . . out” “the issues in the department.” (Id. at 81:11–12.)

 Grice told the women that “[t]his is what you get sometimes when it’s all women in

 the department.” (Id. at 81:14–15.) McLaughlin perceived Grice’s comment to be




 3
   Kowal denies making any inappropriate comments with respect to McLaughlin’s
 gender, weight, or back injuries. (See Kowal Dep. at 20:4–14, 31:2–25, ECF No. 20-
 2, PageID.486, 488.) Parpart, however, recalls McLaughlin complaining to her
 about Kowal pretending to be injured while grabbing an empty box and saying that
 she would just claim worker’s compensation for it. (See Pl.’s Parpart Dep. at 59:9–
 19, ECF No. 20-4, PageID.525.) And Grice recalls Parpart informing him about this
 incident. (See Grice Dep. at 46:22–47:1, ECF No. 20-5, PageID.543–544.)
                                         10
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20      PageID.735    Page 11 of 37




 directed at “all women . . . [t]he three wom[e]n in the department, which [she was]

 included in.” (Id. at 81:19–25.)

       Aside from Grice’s comment regarding the women in McLaughlin’s

 department, McLaughlin could not recall any other comments that were made in the

 office regarding her gender. (See id. at 82:6–9, PageID.460.) And McLaughlin has

 not identified any disparaging comments regarding her gender, weight, disabilities,

 or receipt of worker’s compensation benefits that were made in the office after

 Kowal retired on December 15, 2017.

                                         D

       Kowal’s abuse took its toll on McLaughlin. By June 2018, McLaughlin was

 diagnosed with chronic Post-Traumatic Stress Disorder (“PTSD”). (See 6/25/18

 Daftuar and Giles Letter, ECF No. 19-18, PageID.287.) McLaughlin attributes her

 PTSD to the abuse that she suffered while working for Auburn Hills. (See

 McLaughlin Dep. at 176:17–23, ECF No. 20-1, PageID.476.)

       Around June 21, 2018, McLaughlin took leave off work to treat her PTSD.

 (See McLaughlin Timeline, ECF No. 19-7, PageID.225.) While out on leave,

 McLaughlin went to River’s Bend P.C. two to three times a week for psychiatric and

 other treatment for her PTSD. (See McLaughlin Dep. at 177:4–19, ECF No. 20-1,

 PageID.476.) Per Auburn Hills’ leave policy, McLaughlin submitted her medical

 leave paperwork and documentation informing the City’s Human Resources


                                         11
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.736    Page 12 of 37




 department that she was disabled and unable to work due to her PTSD. (See 6/27/18

 and 6/28/18 Email Chain, ECF No. 20-20, PageID.652–654.) The documentation –

 a letter from Brittney Daftuar (McLaughlin’s social worker at River’s Bend) and Dr.

 Yolanda Giles (McLaughlin’s psychiatrist at River’s Bend) – informed Auburn Hills

 that McLaughlin “has been totally disabled and unable to perform any work function

 starting on 06/25/2018 and will be reevaluated by the psychiatrist on 07/09/2018 for

 a possible return to work date.” (6/25/18 Daftuar and Giles Letter, ECF No. 19-18,

 PageID.287.)    The City approved her time off work as FMLA leave. (See

 McLaughlin Dep. at 39:7–9, 173:24–25, ECF No. 20-1, PageID.451, 475.)

       On July 10, 2018, Auburn Hills HR Generalist Parpart emailed McLaughlin

 requesting – per the City’s FMLA policy – an updated letter from McLaughlin’s

 doctor regarding her status and intention to return to work. (See 7/10/18 and 7/11/18

 Email Chain, ECF No. 20-21, PageID.656–657.) On July 12, 2018, Daftuar and

 Giles sent Auburn Hills a letter informing the City that McLaughlin continued to be

 disabled by her PTSD and would be reevaluated on July 30, 2018, for a possible

 return to work. (See 7/12/18 Daftuar and McLaughlin Letter, ECF No. 19-22,

 PageID.343.) On July 30, 2018, Daftuar and Dr. Giles sent the City another letter

 saying that McLaughlin continued to be disabled and would be reevaluated on

 September 17, 2018, for a possible return to work. (See 7/30/18 Daftuar and Giles

 Letter, ECF No. 19-23, PageID.345.)


                                          12
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20        PageID.737    Page 13 of 37




       On September 7, 2018, Parpart emailed McLaughlin to inform her that her

 FMLA leave had been exhausted. (See 9/7/18 Parpart Email, ECF No. 19-24,

 PageID.347.) The email also informed McLaughlin that she was eligible for unpaid

 medical leave under the CBA and suggested that she review the relevant portions of

 the CBA regarding medical leave (i.e., Article 9, Section 3(c) and Article 15, Section

 2, supra). (See 9/7/18 Parpart Email, ECF No. 19-24, PageID.347.) On September

 10, 2018, McLaughlin submitted her official request for medical leave under the

 CBA. (See Medical Leave of Absence Request Form, ECF No. 19-25, PageID.350.)

 Based on the letter from Daftuar and Dr. Giles, McLaughlin’s medical leave was set

 to expire on September 17, 2018. (See id.; 7/30/18 Daftuar and Giles Letter, ECF

 No. 19-23, PageID.345.) Thus, under the CBA, McLaughlin was required to either

 (1) return to work on September 17 or (2) submit medical documentation by the 17th

 informing the City that she remained disabled (at which point, she could be entitled

 to continue her unpaid leave). (See CBA, Art. 9, § 3(c), Art. 15, § 2(h), ECF No. 19-

 19, PageID.300, 306.) And if she did not return to work or submit documentation

 that she remained disabled within three days of September 17, then McLaughlin

 would be subject to termination under the CBA. (See id.)

                                           E

       On September 17, 2018, the day that McLaughlin’s disability leave was set to

 expire, she was evaluated at River’s Bend by Daftuar and Dr. Giles. (See Fax of


                                          13
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20      PageID.738    Page 14 of 37




 Daftuar and Giles Letter, ECF No. 19-29, PageID.362.) McLaughlin did not return

 to work that day. (See McLaughlin Dep. at 49:1–4, ECF No. 20-1, PageID.452.) Nor

 did McLaughlin return to work on September 18 or 19. (See id. at 49:5–17.) Thus,

 by the end of the day on September 19, 2018, McLaughlin had missed three days of

 work, and she was subject to termination under the CBA unless she provided the

 City with medical documentation attesting that she remained disabled. (See CBA,

 Art. 9, § 3(c), Art. 15, § 2(h), ECF No. 19-19, PageID.300, 306.) But, according to

 Auburn Hills HR Generalist Parpart, McLaughlin did not submit the required

 documentation to the City on the 17th, 18th, or 19th. (See Def.’s Parpart Dep. at

 110:3–13, ECF No. 19-8, PageID.235.)

       On September 21, 2018, Parpart attended a meeting with Grice and Auburn

 Hills City Manager Thomas Tanghe. (See Tanghe Dep. at 9:10–10:19, ECF No. 19-

 9, PageID.240; see also Def.’s Parpart Dep. at 10:22–25, ECF No. 19-8,

 PageID.227.) At the meeting, Parpart informed Tanghe that McLaughlin’s leave

 had expired on September 17 and that she had not appeared at work nor submitted

 medical documentation for more than three days. (See Def.’s Parpart Dep. at 10:14–

 21, ECF No. 19-8, PageID.227.) Parpart told Tanghe that McLaughlin was therefore

 in violation of the CBA. (See id.) But Parpart did not recommend that McLaughlin




                                         14
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20         PageID.739    Page 15 of 37




 be terminated at the time. (See id. at 10:9–11.) Grice also did not say anything during

 the meeting about whether to terminate McLaughlin.4 (See id. at 11:14–15.)

       Based on the information from Parpart, Tanghe decided to terminate

 McLaughlin’s employment. (See Tanghe Dep. at 12:24–13:8, ECF No. 19-9,

 PageID.240–241.) According to Tanghe, the decision to terminate McLaughlin’s

 employment was “solely” his. (Id. at 9:18–19, PageID.240.) Tanghe denies that

 considerations regarding McLaughlin’s gender, weight, disabilities, or receipt of

 worker’s compensation benefits factored into his decision to fire McLaughlin. (See

 id. at 43:16–44:16, PageID.244.)

       The same day that Tanghe decided to end McLaughlin’s employment, the City

 sent McLaughlin a termination letter. (See 9/21/18 Termination Letter, ECF No. 19-

 26, PageID.354.) The letter explained that the City was discharging McLaughlin

 pursuant to the CBA because she missed three days of work without providing

 documentation or notice that she remained disabled:

              On September 10, 2018 you emailed the City a request for
              continuation of a Medical Leave of Absence. You stated
              that the “ending date” of your leave was when you were to
              see your doctor which was on Monday, September 17,
              2018. It has been four (4) days since your appointment


 4
  Grice does not recall whether Tanghe asked for his or Parpart’s input regarding
 whether to terminate McLaughlin for violating the CBA. (See Grice Dep. at 10:19–
 11:10, ECF No. 19-10, PageID.247.) But McLaughlin has not identified any
 evidence contradicting Parpart’s testimony that Grice did not say anything about
 whether to terminate McLaughlin.
                                           15
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20     PageID.740     Page 16 of 37




             and the City has heard nothing from you regarding a
             possible return to work date nor has a request been made
             by you to extend your Medical Leave of Absence.

 (Id.; see also CBA Art. 15, § 2(h), ECF No. 19-19, PageID.306.)

                                         F

       McLaughlin says that the City made a mistake. She insists that she did

 provide timely notice and documentation to the City that her PTSD rendered her

 disabled beyond September 17, 2018. More specifically, McLaughlin says that

 River’s Bend sent Auburn Hills a letter on September 17 informing the City that

 McLaughlin remained disabled by her PTSD. (See McLaughlin Dep. at 49:23–25,

 ECF No. 19-3, PageID.203.) McLaughlin further says that she told Parpart about

 the River’s Bend letter shortly after she (McLaughlin) received her termination

 letter. McLaughlin says that she emailed Parpart, stating: “A letter with the new

 date was faxed Monday evening [September 17, 2018] after my doctor

 appointment. . . . Is the City claiming they did not receive this?” (9/21/18 Email

 Chain, ECF No. 19-27, PageID.357.)

       On September 24, 2018, Parpart responded that, “[t]he City received no fax

 from your doctor last week or any follow up from you.” (9/24/18 and 9/25/18 Email

 Chain, ECF No. 19-28, PageID.359.) The next day (September 25th), Parpart asked

 McLaughlin, “does your doctor’s office have confirmation showing they sent a note




                                        16
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20           PageID.741     Page 17 of 37




 on your behalf to the City of Auburn Hills on Monday, September 17, 2018?” (Id.)

 There is no evidence that McLaughlin responded to this email.

       Also on September 25, 2018, Parpart received a fax from River’s Bend. (See

 Pl.’s Parpart Dep. at 17:1–5, ECF No. 20-4, PageID.517.) The fax included a letter

 from Daftuar and Dr. Giles – dated September 17, 2018 – informing the City that

 McLaughlin’s PTSD disability was ongoing and that she would be reevaluated for a

 return to work on December 15, 2018. (See Fax of Daftuar and Giles Letter, ECF

 No. 19-29, PageID.362.)5 Parpart called River’s Bend to ask whether River’s Bend

 sent the letter from Daftuar and Dr. Giles (1) on the day that the letter was dated (i.e.,

 on September 17, 2018) or (2) on September 25. (See Pl.’s Parpart Dep. at 17:1–5,

 ECF No. 20-4, PageID.517.) Parpart spoke with Daftuar “and asked [her] if [River’s

 Bend] had tried to attempt to send [the letter] before.” (Id.; see also Def.’s Parpart

 Dep. at 108:18–25, ECF No. 19-8, PageID.234.) Daftuar could not confirm to

 Parpart whether River’s Bend had sent the letter on September 17. (See Pl.’s Parpart

 Dep. at 17:3–4, ECF No. 20-4, PageID.517; Def.’s Parpart Dep. at 109:2–11, ECF

 No. 19-8, PageID.235.) After Parpart spoke with Daftuar, she received a call from

 Bruce Goldberg, the director of River’s Bend. (See Def.’s Parpart Dep. at 109:18–




 5
   McLaughlin has since submitted an affidavit from Daftuar attesting that the letter
 from Daftuar and Dr. Giles was faxed to the City of Auburn Hills on September 17,
 2018. (See Daftuar Aff. & Letter, ECF No. 20-22, PageID.659–661.)
                                            17
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20        PageID.742    Page 18 of 37




 22, ECF No. 19-8, PageID.235.) According to Parpart’s notes from the phone call,

 Goldberg explained why River’s Bend had not sent the letter concerning

 McLaughlin to the City on September 17. Goldberg “indicated his office was not

 aware that they were to notify our office as well as the short term disability carrier

 of the additional time off needed by [McLaughlin].” (Parpart Notes, ECF No. 19-30,

 PageID.364.)

       After Parpart’s communications with Daftuar and Goldberg, Auburn Hills

 sent McLaughlin another letter reaffirming its decision to terminate McLaughlin.

 (See 9/27/18 Termination Letter, ECF No. 19-31.) The letter included a summary

 of Parpart’s investigation into whether River’s Bend sent the City a letter on

 September 17, 2018. (See id., PageID.367.)          And the letter concluded that

 McLaughlin “failed to comply with [Article 9, Section 3(c) of the CBA, and]

 therefore our decision to terminate your employment stands.” (Id., PageID.368.)

                                          II

       On January 7, 2019, McLaughlin filed this action against Auburn Hills in the

 Wayne County Circuit Court. (See Compl., ECF No. 1-1.) Auburn Hills removed

 the case to this Court on January 28, 2019. (See Notice of Removal, ECF No. 1.)

       McLaughlin brings discrimination claims under Title VII of the Civil Rights

 Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990

 (the “ADA”), 42 U.S.C. § 12101 et seq., the Michigan Elliott-Larsen Civil Rights


                                          18
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.743   Page 19 of 37




 Act (the “ELCRA”), Mich. Comp. Laws § 37.2101 et seq., the Michigan Persons

 with Disabilities Rights Act (the “PWDCRA”), Mich. Comp. Laws § 37.1101 et

 seq., and the Michigan Worker’s Disability Compensation Act (the “WDCA”),

 Mich. Comp. Laws § 418.301(1). (See Compl. ¶¶ 30–43, ECF No. 1-1, PageID.12–

 13.) McLaughlin’s discrimination claims rest upon her allegations that Auburn Hills

 terminated her employment on the basis of her gender, weight, and disabilities, and

 because she exercised her right to receive worker’s compensation benefits. (See id.)

 She also alleges that the City denied her reasonable accommodations for her

 disabilities. (See id., PageID.12.) Notably, even though McLaughlin alleges that

 Kowal subjected her to substantial abuse, McLaughlin does not bring a claim for a

 hostile work environment.

       Auburn Hills moved for summary judgment on all of McLaughlin’s claims on

 February 13, 2020. (See Mot. for Summ. J., ECF No. 19.) McLaughlin responded

 (see Resp., ECF No. 20), and the Court held an on-the-record video hearing on

 Auburn Hills’ motion on July 8, 2020.

                                         III

       A movant is entitled to summary judgment when it “shows that there is no

 genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712

 F.3d 321, 326–27 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(a)). When reviewing the

 record, “the court must view the evidence in the light most favorable to the non-


                                         19
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20         PageID.744    Page 20 of 37




 moving party and draw all reasonable inferences in its favor.” Id. (quoting Tysinger

 v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)). “The mere

 existence of a scintilla of evidence in support of the [non-moving party’s] position

 will be insufficient; there must be evidence on which the jury could reasonably find

 for [that party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

 Summary judgment is not appropriate when “the evidence presents a sufficient

 disagreement to require submission to a jury.” Id. at 251–52. Indeed, “[c]redibility

 determinations, the weighing of the evidence, and the drawing of legitimate

 inferences from the facts are jury functions, not those of a judge.” Id. at 255.

                                          IV

                                           A

       The Court begins with McLaughlin’s discrimination claims. A plaintiff

 bringing discrimination claims under the statutes invoked by McLaughlin may

 survive summary judgment by presenting sufficient direct evidence of

 discrimination or by presenting sufficient indirect evidence of discrimination under

 the familiar McDonnell Douglas burden-shifting framework.6 McLaughlin has not



 6
   See, e.g., Robinson v. MGM Grand Detroit, LLC, --- F. App’x ---, 2020 WL
 4283961 (6th Cir. July 27, 2020) (“We analyze all of Robinson’s retaliation claims
 using the same framework. When a plaintiff presents circumstantial evidence
 of . . . retaliation in violation of the ADA or PWDCRA, or retaliation in violation of
 Title VII and ELCRA, we apply the McDonnell Douglas . . . burden shifting
 framework.”); see also Redlin v. Grosse Pointe Pub. Sch. Sys., 921 F.3d 599, 606
                                           20
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.745    Page 21 of 37




 presented direct evidence that she was terminated on the basis of her gender, weight,

 disabilities, or receipt of worker’s compensation benefits. Accordingly, the Court

 analyzes McLaughlin’s claims under the McDonnell Douglas framework.

       Under that framework, “the plaintiff must first make out a prima facie case of

 discrimination by a preponderance of the evidence.” Redlin v. Grosse Pointe Pub.

 Sch. Sys., 921 F.3d 599, 606 (6th Cir. 2019). Second, “[i]f the plaintiff establishes

 a prima facie case of . . . discrimination, the burden of production shifts to the

 defendant to provide a legitimate, non-discriminatory reason for the employment

 action.” Humenny v. Genex Corp., 390 F.3d 901, 906 (6th Cir. 2004). Third, “[i]f

 the defendant provides a legitimate, non-discriminatory reason, the plaintiff must

 then produce evidence that the defendant’s proffered reason is a pretext for

 discrimination.” Id.

       Auburn Hills argues that McLaughlin has not established a prima facie case

 of discrimination on any of her claims. (See Mot. for Summ. J., ECF No. 19,

 PageID.167–184.)       In the alternative, the City argues that it has provided a



 (6th Cir. 2019) (applying the McDonnell Douglas framework to plaintiff’s Title VII
 and ELCRA claims); Wallace v. Edward W. Sparrow Hosp. Ass’n, 782 F. App’x
 395, 404 (6th Cir. 2019) (applying the McDonnell Douglas framework to plaintiff’s
 ADA and PWDCRA claims); Cuddington v. United Health Servs., Inc., 826 N.W.2d
 519, 525–26 (Mich. Ct. App. 2012) (applying the McDonnell Douglas framework
 to plaintiff’s WDCA claims); Taylor v. Gen. Motors, LLC, No. 15-cv-10529, 2016
 WL 1223358, at *8–9 (E.D. Mich. Mar. 29, 2016) (applying the McDonnell Douglas
 framework to plaintiff’s WDCA claims).
                                          21
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20         PageID.746     Page 22 of 37




 legitimate, non-discriminatory reason for its actions, and that McLaughlin has not

 produced evidence that the City’s proffered reason is pretextual. (See id.) For the

 reasons set forth below, the Court agrees with the City on both points.

                                            B

       The Court begins with McLaughlin’s claim that the City terminated her

 employment on the basis of her gender in violation of Title VII and the ELCRA.

 (See Compl. ¶ 34, ECF No. 1-1, PageID.11.) Under Title VII, an employer may not

 “discharge any individual, or otherwise to discriminate against any individual with

 respect to his compensation, terms, conditions, or privileges of employment, because

 of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a). Likewise, under the ELCRA,

 an employer may not “discharge, or otherwise discriminate against an individual

 with respect to employment, compensation, or a term, condition, or privilege of

 employment, because of . . . sex.” Mich. Comp. Laws § 37.2202(1)(a).

       While the legal standards governing gender discrimination claims under Title

 VII and the ELCRA are generally the same, see Humenny, 390 F.3d at 906, the City

 cites different versions of the prima facie case that a plaintiff must satisfy under the

 respective statutes. With respect to Title VII, the City directs the Court to the Sixth

 Circuit’s decision in Humenny, supra, in which the court said: “To make out a prima

 facie case for gender discrimination [under Title VII], a plaintiff must show that she

 was (1) a member of the protected class, (2) subject to an adverse employment


                                           22
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20          PageID.747     Page 23 of 37




 action, (3) qualified for the job, and (4) treated differently than similarly situated

 male employees for the same or similar conduct.” Id. With respect to the ELCRA,

 the City directs the Court to the decision of the Michigan Supreme Court in Lytle v.

 Malady, in which that court said: “To establish a prima facie case of discrimination

 [under the ELCRA], plaintiff must prove by a preponderance of the evidence that

 (1) she was a member of the protected class; (2) she suffered an adverse employment

 action . . . [;] (3) she was qualified for the position; but (4) she was discharged under

 circumstances that give rise to an inference of unlawful discrimination.” 579 N.W.2d

 906, 914 (Mich. 1998). McLaughlin does not take issue with the versions of the

 prima facie case cited by the City nor does she offer a competing prima facie case

 for the Court to apply. (See Resp. at 35 n.25, ECF No. 20, PageID.35.) Instead, she

 argues that she has satisfied her prima facie case under the standard set forth by the

 City. (See id., PageID.35–36.) The Court disagrees.

       First, McLaughlin has failed to satisfy her prima facie case of gender

 discrimination under Title VII because she has not identified a similarly situated City

 employee who was treated differently than her for the same or similar conduct.

       Second, McLaughlin has not satisfied her prima facie case of gender

 discrimination under the ELCRA because she has not presented sufficient evidence

 that she was discharged under circumstances that give rise to an inference of

 unlawful discrimination. McLaughlin argues that Kowal’s “constant bar[r]age of


                                            23
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.748   Page 24 of 37




 comments related to her gender . . . . must be considered as one of the explanations

 for Defendant’s retaliation against [her].” (Resp., ECF No. 20, PageID.443–444.)

 But Kowal’s animus toward McLaughlin is not evidence that McLaughlin was fired

 for a discriminatory reason. Indeed, there is no evidence that Kowal played any role

 in McLaughlin’s termination. Instead, the undisputed evidence shows that Tanghe

 alone made the decision to fire McLaughlin and that he did so without any input

 from Kowal (whose employment with the City ended nine months before

 McLaughlin was fired). Thus, evidence of Kowal’s alleged misconduct does not

 support an inference that the City fired McLaughlin for discriminatory reasons.7

       Nor has McLaughlin identified sufficient evidence that Tanghe fired her for

 unlawful reasons. In fact, McLaughlin has not pointed to any evidence that Tanghe

 harbored gender-based animus toward her or that he considered her gender in any

 way when he decided to fire her. On this record, McLaughlin has failed to satisfy

 her prima facie case of gender discrimination under Title VII or the ELCRA, and for



 7
   In McLaughlin’s brief, she does not mention or develop an argument under the
 “cat’s paw” theory of discrimination. “In a cat’s paw case, the plaintiff seeks ‘to
 hold [her] employer liable for the animus of a supervisor who was not charged with
 making the ultimate employment decision.’” Shazor v. Prof’l Transit Mgmt., Ltd.,
 744 F.3d 948, 955 (6th Cir. 2014) (quoting Staub v. Proctor Hosp., 562 U.S. 411,
 415 (2011)). McLaughlin’s counsel raised this theory of liability at oral argument.
 But the cat’s paw theory does not support McLaughlin’s case because it was Parpart
 who brought McLaughlin’s alleged CBA violation to Tanghe’s attention, and
 McLaughlin has not identified any evidence that Parpart harbored discriminatory
 animus of any kind toward McLaughlin.
                                         24
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20        PageID.749    Page 25 of 37




 that reason, the City is entitled to summary judgment on those claims. See, e.g., Fuhr

 v. Sch. Dist. of City of Hazel Park, 837 F. Supp. 2d 675, 681 (E.D. Mich. 2011), aff’d

 sub nom. Fuhr v. Hazel Park Sch. Dist., 710 F.3d 668 (6th Cir. 2013) (“[P]laintiff’s

 gender discrimination . . . claims [under Title VII and ELCRA fail] because plaintiff

 has produced no evidence—either direct or circumstantial—suggesting that her

 gender had anything whatsoever to do with defendant’s decision to remove her as

 the girls’ varsity basketball coach or with any of the harassment she allegedly

 suffered.”); see also Walton v. Johnson & Johnson Servs., Inc., 347 F.3d 1272, 1283

 (11th Cir. 2003) (“In short, the undisputed facts conclusively demonstrate that

 Walton was discharged because she failed to return to work [from disability leave]

 and that her gender played no motivating role in Ortho’s decision.”).8

                                           C

       The Court next addresses McLaughlin’s weight discrimination claim under

 the ELCRA. That statute prohibits discrimination “because of . . . weight.” Mich.



 8
   At McLaughlin’s deposition, she identified Grice’s comment that “[t]his is what
 you get sometimes when it’s all women in the department” as further evidence of
 gender-related animus that the City directed toward her. (McLaughlin Dep. at 81:14–
 15, PageID.459.) To the extent that a reasonable jury could find that this is evidence
 of gender-related animus directed toward McLaughlin, it still does not help
 McLaughlin meet her prima facie case of gender discrimination because she has not
 identified any evidence that Grice participated in the decision to terminate her
 employment. Indeed, the undisputed evidence in the record reflects that Grice did
 not say anything at the meeting where Tanghe decided to terminate McLaughlin.
 (See Parpart Dep. at 11:14–15, ECF No. 19-8, PageID.227.)
                                          25
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.750    Page 26 of 37




 Comp. Laws § 37.2202(1)(a). “To prove a prima facie case of weight discrimination

 under the ELCRA, Plaintiff must prove that: (1) she belongs to a protected class, (2)

 she suffered an adverse employment action, (3) she was qualified for the position,

 and (4) her termination gives rise to an inference of unlawful discrimination.”

 Harrison v. Soave Enters., No. 16-14084, 2019 WL 296699, at *4 (E.D. Mich. Jan.

 23, 2019) (citing Sniecinski v. Blue Cross & Blue Shield of Michigan, 666 N.W.2d

 186, 193 (Mich. 2003)).

       McLaughlin has failed to establish a prima facie case of weight discrimination

 for the same reason that she failed to make a prima facie case of gender

 discrimination. She simply has not identified any evidence that Tanghe considered

 her weight in any way when he decided to fire her. Thus, her weight discrimination

 claim under the ELCRA fails as a matter of law.

                                          D

       The Court turns next to McLaughlin’s disability discrimination claims.

 McLaughlin alleges that she was terminated on the basis of her disabilities in

 violation of the federal ADA and the Michigan PWDCRA. (See Compl. ¶ 39, ECF

 No. 1-1, PageID.12.) The ADA provides that “[n]o covered entity shall discriminate

 against a qualified individual on the basis of disability in regard to . . . [the]

 discharge of employees . . . and other terms, conditions, and privileges of

 employment.” 42 U.S.C. § 12112(a). The PWDCRA similarly provides that an


                                          26
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20           PageID.751     Page 27 of 37




 employer shall not “[d]ischarge or otherwise discriminate against an individual with

 respect to compensation or the terms, conditions, or privileges of employment,

 because of a disability . . . that is unrelated to the individual’s ability to perform the

 duties of a particular job or position.” Mich. Comp. Laws § 37.1202(1)(b). “To state

 a prima facie case of disability discrimination [under the ADA and the PWDCRA],

 a plaintiff must show that (1) [s]he is disabled or his employer regarded him as

 disabled, (2) [s]he is otherwise qualified to perform the essential functions of a

 position, with or without accommodation, and (3) [s]he suffered an adverse

 employment action because of [her] disability.” Wallace v. Edward W. Sparrow

 Hosp. Ass’n, 782 F. App’x 395, 404 (6th Cir. 2019).

       McLaughlin’s ADA and PWDCRA claims fail for the same reason her other

 discrimination claims fail: she has not provided sufficient evidence for a jury to infer

 that she was terminated because of her disabilities. Although McLaughlin has

 presented evidence of Kowal’s animus toward her arising out of her disabilities,

 McLaughlin has not demonstrated that Kowal’s animus tainted Tanghe’s decision-

 making process. Nor has she presented sufficient evidence that Tanghe considered

 her disabilities in any way when he decided to fire her. Accordingly, McLaughlin

 has not established a prima facie case that she was terminated because of her

 disabilities. Auburn Hills therefore is entitled to summary judgment on her ADA

 and PWDCRA claims.


                                            27
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20         PageID.752    Page 28 of 37




                                           E

       Finally, the Court turns to McLaughlin’s allegation that she was terminated

 for exercising her right to receive worker’s compensation benefits. (See Compl. ¶ 43,

 ECF No. 1-1, PageID.12.) Under the WDCA, “[a] person shall not discharge an

 employee or in any manner discriminate against an employee because the employee

 filed a complaint or instituted or caused to be instituted a proceeding under [the

 Worker’s Disability Compensation Act] or because of the exercise by the employee

 on behalf of himself or herself or others of a right afforded by this act.” Mich. Comp.

 Laws § 418.301(13). “To establish a prima facie case of retaliation under the

 WDCA, an employee who has suffered a work-related injury must present evidence:

 (1) that the employee asserted a right to obtain necessary medical services or actually

 exercised that right, (2) that the employer knew that the employee engaged in this

 protected conduct, (3) that the employer took an employment action adverse to the

 employee, and (4) that the adverse employment action and the employee’s assertion

 or exercise of a right afforded under MCL 418.315(1) were causally connected.”

 Cuddington v. United Health Servs., Inc., 826 N.W.2d 519, 525–26 (Mich. Ct. App.

 2012).

       As with her discrimination claims, McLaughlin has not presented a prima

 facie case of WDCA retaliation because she has not presented sufficient evidence

 that she was terminated because she exercised her right to receive worker’s


                                           28
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20          PageID.753     Page 29 of 37




 compensation. McLaughlin argues that “Kowal’s repeated derogatory remarks

 about Plaintiff’s work related injuries and [Kowal’s] treatment” of McLaughlin

 demonstrate that she was terminated because she exercised her WDCA rights.

 (Resp., ECF No. 20, PageID.439–440.) But, as explained above, Kowal’s animus

 toward McLaughlin does not show that Tanghe decided – nine months after Kowal

 retired – to terminate McLaughlin because she exercised her right to receive

 worker’s compensation benefits.        McLaughlin further contends that she has

 established a causal link between her protected status and her termination because

 “Defendant’s September 21, 2018 and September 27, 2018 termination letters to

 Plaintiff specifi[c]ally link Plaintiff’s termination to her receipt of continued medical

 treatment, thereby creating an inference of causation.” (Id., PageID.438.) But

 McLaughlin does not fairly characterize the letters. The letters simply explain that

 McLaughlin was terminated because she did not return to work or provide

 documentation that she remained disabled by her PTSD. That explanation for

 McLaughlin’s termination does not support a reasonable inference that the City fired

 her based upon her receipt of workers compensation benefits.               Accordingly,

 McLaughlin has not presented a prima facie case that she was terminated because

 she exercised her right to receive worker’s compensation benefits. Auburn Hills is

 therefore entitled to summary judgment on her WDCA claim.




                                            29
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20         PageID.754     Page 30 of 37




                                           F

       In the alternative, even if McLaughlin had established a prima facie case on

 any of her discrimination claims, the City would still be entitled to summary

 judgment on all of those claims because McLaughlin has failed to show that the

 City’s reason for firing her – because she did not return to work or submit

 documentation that she remained disabled during the three days after her leave

 expired – was a pretext for discrimination.

       “[A] plaintiff can show pretext in three interrelated ways: (1) that the proffered

 reasons had no basis in fact, (2) that the proffered reasons did not actually motivate

 the employer’s action, or (3) that they were insufficient to motivate the employer’s

 action.” Redlin, 821 F.3d at 612 (quoting Chen v. Dow Chem. Co., 580 F.3d 394,

 400 (6th Cir. 2009)). Here, McLaughlin argues that the City’s reason for terminating

 her had no basis in fact. She says that, contrary to the City’s reason, she did provide

 the City with timely documentation that she remained disabled by her PTSD. More

 specifically, she directs the Court to evidence that on September 17, 2018, River’s

 Bend sent the City a letter informing it that McLaughlin remained disabled. (See,

 e.g., Daftuar Aff. & Letter, ECF No. 20-22, PageID.659–661.) Thus, she insists that

 the City was mistaken when it concluded that she failed to submit timely

 documentation of her continuing disability.




                                           30
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20          PageID.755       Page 31 of 37




          But even if McLaughlin could show that the City’s conclusion was wrong as

 a matter of fact, that would not be enough to establish pretext if the City had an

 “honest belief” that she failed to submit such documentation. Tingle v. Arbors at

 Hilliard, 692 F.3d 523, 530–31 (6th Cir. 2012). Under the so-called “honest-belief

 rule”:

                “[w]hen an employer reasonably and honestly relies on
                particularized facts in making an employment decision, it
                is entitled to summary judgment on pretext even if its
                conclusion is later shown to be ‘mistaken, foolish, trivial,
                or baseless.’ ” Chen, 580 F.3d at 401 (quoting Clay v.
                United Parcel Serv., Inc., 501 F.3d 695, 713–15 (6th
                Cir.2007)).

                The employer’s claim of honest belief is necessarily tied
                to the nature of its investigation and disciplinary decision
                process. We have noted that the “key inquiry ... is ‘whether
                the employer made a reasonably informed and considered
                decision before taking’ the complained-of action.”
                Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584,
                598–99 (6th Cir.2007) (quoting Smith v. Chrysler Corp.,
                155 F.3d 799, 807 (6th Cir.1998)). The employer certainly
                must point to particularized facts upon which it reasonably
                relied. But “we do not require that the decisional process
                used by the employer be optimal or that it left no stone
                unturned.” Smith, 155 F.3d at 807; see also Allen v.
                Highlands Hosp. Corp., 545 F.3d 387, 398 (6th Cir.2008).

                To defeat a summary judgment motion in such
                circumstances, the “plaintiff must produce sufficient
                evidence from which the jury could reasonably reject [the
                defendants’] explanation and infer that the defendants ...
                did not honestly believe in the proffered
                nondiscriminatory reason for its adverse employment
                action.” Braithwaite v. Timken Co., 258 F.3d 488, 493–94
                (6th Cir.2001) (internal citations, quotation marks, and
                                            31
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20         PageID.756       Page 32 of 37




               brackets omitted) (alteration in original). For example, the
               plaintiff may produce evidence that an error by the
               employer was “too obvious to be unintentional.” Smith,
               155 F.3d at 807 (citation omitted). However, “[a]n
               employee’s bare assertion that the employer's proffered
               reason has no basis in fact is insufficient to call an
               employer's honest belief into question, and fails to create
               a genuine issue of material fact.” Seeger v. Cincinnati Bell
               Tel. Co., 681 F.3d 274, 285 (6th Cir.2012) (quoting
               Joostberns v. United Parcel Servs., Inc., 166 Fed.Appx.
               783, 791 (6th Cir.2006)).

 Id. at 531.

       Here, the City has presented evidence that Parpart honestly believed that

 McLaughlin failed to submit documentation of her continuing disability, that she

 reported that belief to Tanghe, and that when Tanghe decided to fire McLaughlin,

 he honestly believed that she had failed to submit the required documentation.

 McLaughlin has not presented any evidence that Parpart or Tanghe did not honestly

 believe that she had failed to submit documentation of her continuing disability.

       Nor has McLaughlin presented sufficient evidence that the City refused to

 conduct an appropriate investigation into the basis for her termination. As described

 above, when McLaughlin told Parpart that River’s Bend had sent a letter regarding

 her continuing PTSD disability on September 17, 2018, Parpart conducted further

 inquiry. She first spoke to Daftuar and learned that Daftuar could not confirm that

 River’s Bend sent the letter on the 17th. She then spoke to Goldberg and learned

 River’s Bend’s explanation for failing to send the letter on the 17th. Parpart also


                                           32
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20         PageID.757   Page 33 of 37




 emailed McLaughlin to inquire whether she had any proof that River’s Bend

 submitted a letter on the 17th, and there is no evidence suggesting that McLaughlin

 responded to this email. (See 9/24/18 and 9/25/18 Email Chain, ECF No. 19-28,

 PageID.359.) Under these circumstances, the City “made a reasonably informed and

 considered decision” when it reaffirmed its dismissal of McLaughlin by letter dated

 September 27, 2018. Because the City honestly believed that McLaughlin violated

 the CBA by failing to return to work or submit documentation of her continuing

 disability within three days after her leave expired, she cannot establish that the

 City’s proffered reason for her dismissal was pretextual.

       Thus, for this additional reason, Auburn Hills is entitled to summary judgment

 on McLaughlin’s federal and state discrimination claims.

                                          V

       The Court next turns to McLaughlin’s claim that Auburn Hills violated the

 ADA when it denied her reasonable accommodations for her disabilities. (See

 Compl. ¶ 39, ECF No. 1-1, PageID.12.) The ADA requires employers to make

 “reasonable accommodations” to an employee’s disabilities. 42 U.S.C.

 § 121129(b)(5)(A). McLaughlin says that her disabilities are “Chronic Failed Back

 Syndrome/Post Laminectomy Syndrome and Chronic Post Traumatic Stress

 Disorder.” (Compl. ¶ 38, ECF No. 1-1, PageID.12.) McLaughlin identifies two

 reasonable accommodations that she says Auburn Hills denied her (1) Dr. Ahlgren’s


                                          33
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.758    Page 34 of 37




 “weight lifting restrictions,” and (2) “a leave of absence for treatment of her work-

 related PTSD.” (See Resp., ECF No. 20, PageID.441.)

       Auburn Hills moves for summary judgment on McLaughlin’s reasonable

 accommodations claim. (See Mot. for Summ. J., ECF No. 19, PageID.176–182.)

 The Court addresses each accommodation in turn.

                                          A

       Auburn Hills argues that it did not deny McLaughlin the reasonable

 accommodation of a 10-pound lifting restriction because she did not request such an

 accommodation and, in the alternative, that such an accommodation was not

 necessary for her to perform her work. (See id., PageID.178–179.)

       The Court disagrees. McLaughlin has presented evidence that she did request

 a 10-pound lifting limit. (See, e.g., McLaughlin Dep. at 117:1–118:25, ECF No. 20-

 1, PageID.466–467.) And the Court is not yet convinced that this restriction was not

 necessary. Accordingly, Auburn Hills is not entitled to summary judgment on

 McLaughlin’s claim that the City denied her the reasonable accommodation of a 10-

 pound lifting limit.

                                          B

       Auburn Hills also argues that it did not deny McLaughlin the reasonable

 accommodation of a leave of absence for her PTSD. (See Reply, ECF No. 21,

 PageID.671–673.)       Auburn Hills says that McLaughlin never requested this


                                          34
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.759    Page 35 of 37




 accommodation. In support of this argument, Auburn Hills cites to the following

 colloquy from McLaughlin’s deposition:

              Q: Okay. So you requested three accommodations, 10
              pound weight limit, no repetitive bending, lifting or
              twisting, and you wanted a handicap – park in a handicap
              parking spot, right?

              A: Correct.

              Q: Any other accommodations you requested?

              A: That was what my back surgeon requested, so no.

 (McLaughlin Dep. at 116:5–11, ECF No. 20-1, PageID.466; see also Reply, ECF

 No. 21, PageID.671–673.) Auburn Hills says that McLaughlin is bound by this

 testimony and that she may not now contend that she requested a leave of absence

 as an accommodation. The Court agrees.

       In any event, even if McLaughlin had formally requested leave from work as

 a reasonable accommodation, the City would still be entitled to summary judgment

 on her claim that it failed to accommodate her by granting that request. As explained

 above, the City lawfully terminated her employment just as the requested leave

 would have begun. Having lawfully fired McLaughlin, the City had no legal

 obligation to grant her any accommodations – much less an accommodation of

 additional leave. Thus, the City is entitled to summary judgment on McLaughlin’s

 claim that it failed to grant her request for the reasonable accommodation of

 additional leave to address her PTSD.
                                          35
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20       PageID.760    Page 36 of 37




                                         VI

       Accordingly, for the reasons explained above, Auburn Hill’s Motion for

 Summary Judgment (ECF No. 19) is GRANTED IN PART and DENIED IN

 PART as follows:

      Auburn Hills is GRANTED summary judgment with respect to

        McLaughlin’s claims that she was unlawfully discriminated against with

        respect to her gender, weight, disability, and because she exercised her right

        to receive worker’s compensation benefits;

      Auburn Hills is also GRANTED summary judgment with respect to

        McLaughlin’s claim that she was denied a reasonable accommodation

        regarding her request for leave to treat her PTSD; and

      Auburn Hills is DENIED summary judgment with respect to McLaughlin’s

        claim that she was denied a reasonable accommodation regarding her 10-

        pound lifting limit. McLaughlin’s action shall proceed on this claim only.


       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

 Dated: August 6, 2020




                                         36
Case 4:19-cv-10271-MFL-APP ECF No. 27 filed 08/06/20      PageID.761    Page 37 of 37




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 6, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         37
